DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 3 Feb. 2022 has been entered.
Claims 1, 2, 7, 10, 13-21, 23-28, 31 and 32 are currently pending.

Election/Restrictions
Applicant's election with traverse of the invention of Group I, claims 1, 2, 7, 10, 13-21 and 23-28, and glucose oxidase as the species of catalyst, 1,1-ferrocene diacetic acid as the species of mediator and glucose as the species of analyte in the reply filed on 3 Feb. 2022 is acknowledged.  The traversal is on the ground(s) that i) there would be no added search burden on the examiner to search all of the claims; ii) there was no lack of unity in the International Preliminary Report on Patentability; and iii) the cited references to Colombari and Liu do not teach the common technical feature(s) linking the groups.  This is not found persuasive because i) the instant application is a National Stage entry of a PCT, and thus search burden is not at issue (see MPEP 1893.03(d)); ii) a restriction requirement for lack of unity of invention can be issued, regardless of whether such finding was made during PCT prosecution (see MPEP 1893.03(d)); and iii) the cited reference to Creanga and Murr (see 103 rejection, below) teaches all of the elements of the biosensor device which is the common technical feature linking the groups, and such feature is therefore not a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
13, 14, 31 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species (claims 13 and 14; the species election has restricted examination to a single analyte, i.e. glucose) and a nonelected invention (claims 31 and 32), there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 3 Feb. 2022.
Claims 1, 2, 7, 10, 15-21 and 23-28 are considered here.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 2, 7, 10, 15-21 and 23-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an electrochemical cell disposed on the support member substrate (transducer)”.  The recitation of “(transducer)” in parentheses makes it unclear whether the term “transducer” is intended as a functional limitation, and if so which element(s) are being modified by the limitation (the electrochemical cell, the support member substrate or both).  The rejection can be overcome by deleting “(transducer)”, or by more clearly reciting a functional limitation.
a fluid secreted by a mammal[[s]]” (or the equivalent).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 10, 15-17, 20, 21, 23-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Creanga and Murr, Sensor Letters 9.2 (2011): 612-615 in view of Zhang et al., Sensing and Bio-Sensing Research 4 (2015): 96-102.
Regarding claim 1, Creanga teaches a method of measuring the concentration of an analyte (glucose) in a fluid sample (filtered potato juice), comprising a) placing the sample on an electrochemical biosensor comprising i) a support member substrate; ii) an electrochemical cell disposed on the support member substrate comprising a working electrode, a counter electrode, and a reference electrode; iii) a bio-cocktail disposed on the electrochemical cell, wherein the bio-cocktail comprises an enzymatic catalyst (glucose oxidase and horseradish peroxidase (HRP)) and a ferrocene redox mediator which is 1,1-ferrocene diacetic acid; b) 
Regarding claim 2, Creanga teaches that the biosensor comprises 1 unit glucose oxidase and 0.5 units HRP (under 2.3. Biosensor and Sample Preparation).
Regarding claim 7, Creanga teaches that the enzymatic catalysts are glucose oxidase and horseradish peroxidase (HRP) (under 2.3. Biosensor and Sample Preparation).
Re claim 10, Creanga teaches detection of glucose (under Abstract and 3.1. Disposable Biosensor).
Re claim 15, Creanga teaches that the bio-cocktail containing the glucose oxidase and HRP is deposited (only) on the working electrode (under 2.3. Biosensor and Sample Preparation).
Re claims 16 and 17, Creanga teaches that the method comprises applying the voltage to the working electrode using a potentiostat (under 2.4. Assay Procedure).
Re claim 21, Creanga teaches that the working, counter and reference electrodes are screen-printed onto the substrate (under 2.2. Apparatus).
Re claims 23 and 26, Creanga teaches that a single Ag/AgCl electrode serves as both the reference and counter electrodes (under 2.2. Apparatus).

Re claim 25, Creanga teaches that the chronoamperometric measurement involves measuring the current resulting from reduction of ferricinium (i.e. in reduction mode) (under 3.1. Disposable Biosensor).
Re claim 28, Creanga teaches measurement of glucose in the range of about 0.005-1 mM (under 3.1. Disposable Biosensor; Figs. 1 and 2), which substantially overlaps the claimed range and thus establishes a prima facie case of obviousness (see MPEP 2144.05).
Claims 1, 2, 7, 10, 15-17, 20, 21, 23-26 and 28 differ from Creanga in that: the glucose is measured in a biological fluid (claim 1); and the biological fluid is saliva, sweat, tears or other fluids secreted by mammals.
Zhang teaches that the levels of glucose in saliva directly correlate with blood glucose levels, making it possible to use salivary blood glucose measurements for diabetes management (under 1. Introduction, 2nd ¶).  Zhang further teaches that such a noninvasive means of glucose monitoring is highly desirable due to various drawbacks with commonly used blood glucose methods (including discomfort and/or infection) (under 1. Introduction, 2nd ¶).  Zhang further teaches that a glucose oxidase-based biosensor with a linear detection range between 0.017-0.81 mM glucose is effective for such salivary glucose monitoring (under 3.2. Glucose sensing; and 4. Conclusion).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the glucose measuring method/biosensor of Creanga to measure glucose in saliva as taught by Zhang because it would have been obvious to combine prior art elements .

Claims 18, 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Creanga in view of Zhang, as applied to claims 1, 2, 7, 10, 15-17, 20, 21, 23-26 and 28, further in view of US Patent Pub. 20090071823 to Catt et al.
Claims 18, 19 and 27 differ from the combination of Creanga in view of Zhang, as applied to claims 1, 2, 7, 10, 15-17, 20, 21, 23-26 and 28, in that: the support member substrate is selected from the group consisting of plastic films, paper, and cellulosic substrates (claim 18); the support member substrate is a plastic film selected from the group consisting of polyethylene terephthalate, polyvinyl chloride, polycarbonate, polypropylene, and polyester (claim 19) and the working electrode and the counter electrode are carbon/graphite (claim 27).
Catt teaches a disposable electrochemical sensor substantially similar to that of Creanga (comprising a support member substrate; an electrochemical cell disposed thereon comprising 
Regarding claims 18 and 19, Catt teaches that the choice of the support substrate material is not critical and usually comprises a polymeric substrate such as PVC (polyvinyl chloride), PE (polyester), PP (polypropylene), etc. ([0072]; [0085]).
Regarding claim 27, Catt teaches that carbon is a suitable material for the counter electrode, particularly carbon ink from Gwent ([0036]). Note that Creanga teaches a screen-printed carbon working electrode from Gwent (Creanga, p. 613, 1st ¶).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to carry out the method of Creanga in view of Zhang for measuring salivary glucose with a disposable electrochemical biosensor wherein the biosensor substrate is comprised of PVC, PE or PP and the counter electrode is carbon, as taught by Catt, because it would have been obvious to combine prior art elements according to known methods to yield predictable results.  Using a PVC, PE or PP substrate and a carbon counter electrode as taught by Catt in the method of Creanga in view of Zhang would have led to predictable results with a reasonable expectation of success because Catt teaches that such materials are suitable for use in a substantially similar disposable electrochemical (glucose oxidase-based) biosensor useful for the same purpose of measuring glucose.  Moreover, Catt teaches that the choice of substrate material is not critical, and further teaches carbon ink from Gwent as a particularly useful carbon for the counter electrode (which is the same material used for the working electrode in Creanga).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467. The examiner can normally be reached M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.